Affirmed and Opinion Filed December 14, 2016




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00093-CR

                         BRANDON KIMON MWANIKI, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-81887-2014

                             MEMORANDUM OPINION
                          Before Justices Bridges, Evans, and Schenck
                                  Opinion by Justice Bridges
       Brandon Kimon Mwaniki waived a jury and pleaded guilty to aggravated robbery with a

deadly weapon, a firearm. See TEX. PENAL CODE ANN. § 29.03(a) (West 2011). After finding

appellant guilty, the trial court assessed punishment at fifteen yeas’ imprisonment. On appeal,

appellant’s attorney filed a brief in which she concludes the appeal is wholly frivolous and

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967).

The brief presents a professional evaluation of the record showing why, in effect, there are no

arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App.

[Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. We advised appellant of

his right to file a pro se response, but he did not file a pro se response. See Kelly v. State, 436
S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying duties of appellate courts and counsel

in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       We affirm the trial court’s judgment.




                                                     /David L. Bridges
                                                     DAVID L. BRIDGES
                                                     JUSTICE
Do Not Publish
TEX. R. APP. P. 47
160093F.U05




                                               –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

BRANDON KIMON MWANIKI, Appellant                  On Appeal from the 219th Judicial District
                                                  Court, Collin County, Texas
No. 05-16-00093-CR       V.                       Trial Court Cause No. 219-81887-2014.
                                                  Opinion delivered by Justice Bridges.
THE STATE OF TEXAS, Appellee                      Justices Evans and Schenck participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered December 14, 2016.




                                            –3–